


Exhibit 10.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

Dated June 23, 2005

among

QWEST COMMUNICATIONS INTERNATIONAL INC.

and

THE GUARANTORS NAMED HEREIN,

as Issuers,

and

Merrill Lynch, Pierce, Fenner & Smith Incorporated
Deutsche Bank Securities Inc.
Banc of America Securities LLC.
UBS Securities LLC

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT

        This Registration Rights Agreement (this "Agreement") is dated as of
June 23, 2005, among QWEST COMMUNICATIONS INTERNATIONAL INC., a Delaware
corporation (the "Company"), QWEST SERVICES CORPORATION, a Colorado corporation
("QSC"), and QWEST CAPITAL FUNDING INC., a Colorado corporation ("QCF", and,
together with QSC, the "Guarantors"), on the one hand, and the initial
purchasers named on the Signature Pages hereto (each, an "Initial Purchaser" and
collectively, the "Initial Purchasers"), on the other hand, who have each agreed
to purchase, severally and not jointly, pursuant to the Purchase Agreement (as
defined below) $200 million aggregate principal amount of the Company's 71/2%
Senior Notes due 2014 (collectively with the guarantees endorsed thereon (the
"Securities")). The Company and the Guarantors are hereinafter collectively
referred to as the "Issuers".

        This Agreement is made pursuant to the Purchase Agreement, dated as of
June 20, 2005 (the "Purchase Agreement"), by and among the Company, the
Guarantors and the Initial Purchasers (i) for the benefit of the Company, the
Guarantors and the Initial Purchasers and (ii) for the benefit of the holders
form time to time of the Securities (including the Initial Purchasers). In order
to induce the Initial Purchasers to purchase the Securities, the Company and the
Guarantors have agreed to provide the registration rights set forth in this
Agreement. The execution and delivery of this Agreement is a condition to the
obligations of the Initial Purchasers set forth in Section 5 of the Purchase
Agreement. Capitalized terms used herein and not otherwise defined shall have
the meaning assigned to them in the Indenture, as amended and supplemented,
dated February 5, 2004, between the Company, the Guarantors and U.S. Bank
National Association, as Trustee (the "Indenture").

        In consideration of the foregoing, the parties hereto agree as follows
for the benefit of each other and for the equal and ratable benefit of the
Holders of the Securities:

        1.    Definitions.    

        As used in this Agreement, the following capitalized defined terms shall
have the following meanings:

        "1933 Act" shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

        "1934 Act" shall mean the Securities Exchange Act of 1934, as amended,
or any successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect from time to time.

        "Additional Interest" shall have the meaning set forth in Section 2(d)
hereof.

        "Affiliate" shall mean with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person; for purposes of this definition, "control" shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise.

        "Broker-Dealer Representative" means Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Deutsche Bank Securities Inc.

        "Closing Date" shall have the meaning set forth in the Purchase
Agreement.

        "Company" shall have the meaning set forth in the preamble and shall
also include the Company's successors and assigns.

        "Effectiveness Target Date" shall have the meaning set forth in
Section 2(a) hereof.

        "Exchange Date" shall have the meaning set forth in Section 2(a)(ii)
hereof.

        "Exchange Offer" shall mean the exchange offer by the Issuers of
Exchange Securities for Registrable Securities pursuant to Section 2(a) hereof.

--------------------------------------------------------------------------------




        "Exchange Offer Registration" shall mean a registration under the 1933
Act effected pursuant to Section 2(a) hereof.

        "Exchange Offer Registration Statement" shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

        "Exchange Period" shall have the meaning set forth in Section 2(a)
hereof.

        "Exchange Securities" shall mean securities, including guarantees
attached thereto, issued by the Issuers under the Indenture containing terms
identical to the Securities (except that the Exchange Securities will not
contain restrictions on transfer and Additional Interest) and to be offered to
Holders of Securities in exchange for Securities pursuant to the Exchange Offer.

        "Guarantors" shall have the meaning set forth in the Preamble.

        "Holder" shall mean a holder of Registrable Securities, for so long as
such holder owns any Registrable Securities, and each of such holder's
successors, assigns and direct and indirect transferees who become registered
owners of Registrable Securities under the Indenture or who become beneficial
owners of Registrable Securities, so long as in the case of beneficial owners,
such owners have so notified the Issuers in writing; provided that for purposes
of Sections 4 and 5 of this Agreement, the term "Holder" shall include
Participating Broker-Dealers.

        "Indenture" shall mean the Indenture, as amended and supplemented,
relating to the Securities dated as of February 5, 2004 among the Company, the
Guarantors and the Trustee, pursuant to which the Securities are being issued,
as the same may be amended or supplemented from time to time in accordance with
the terms thereof.

        "Majority Holders" shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Issuers or
any of their Affiliates shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage or amount.

        "Participant" shall have the meaning set forth in Section 5(a) hereof.

        "Participating Broker-Dealer" shall have the meaning set forth in
Section 4(a) hereof.

        "Person" shall be construed broadly and shall include, without
limitation, an individual, a partnership, a corporation, an association, a joint
stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

        "Prospectus" shall mean the prospectus included in a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
all material incorporated by reference therein.

        "Registrable Securities" shall mean the Securities; provided, however,
that the Securities shall cease to be Registrable Securities (i) when, in the
case of a Holder of such Securities who was entitled to participate in the
Exchange Offer, an Exchange Offer Registration Statement with respect to such
Securities shall have been declared effective under the 1933 Act and either
(a) such Securities shall have been exchanged pursuant to the Exchange Offer for
Exchange Securities or (b) such Securities were not tendered by the Holder
thereof in the Exchange Offer, (ii) when a Shelf Registration

2

--------------------------------------------------------------------------------




Statement with respect to such Securities shall have been declared effective
under the 1933 Act and such Securities shall have been disposed of pursuant to
such Shelf Registration Statement, (iii) when such Securities have been sold to
the public pursuant to Rule 144(k) (or any similar provision then in force, but
not Rule 144A) under the 1933 Act or are eligible to be sold without restriction
thereunder or (iv) when such Securities shall have ceased to be outstanding.

        "Registration Default" shall have the meaning set forth in Section 2(g)
hereof.

        "Registration Expenses" shall mean any and all expenses incident to
performance of or compliance by the Issuers with this Agreement, including,
without limitation: (i) all SEC, New York Stock Exchange or National Association
of Securities Dealers, Inc. registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable fees and disbursements of one counsel for all
underwriters or Holders as a group in connection with blue sky qualification of
any of the Exchange Securities or Registrable Securities) within the United
States (x) where the Holders are located, in the case of the Exchange
Securities, or (y) as provided in Section 3(d) hereof, in the case of
Registrable Securities to be sold by a Holder pursuant to a Shelf Registration
Statement, (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus, any amendments or supplements thereto and other
documents relating to the performance of and compliance with this Agreement,
(iv) all rating agency fees, (v) all fees and disbursements relating to the
qualification of the Indenture under applicable securities laws, (vi) the fees
and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Issuers and, in the case of a Shelf
Registration Statement, the fees and disbursements of one counsel for the
Holders (which counsel shall be selected by the Majority Holders) and (viii) the
fees and disbursements of the independent public accountants of the Issuers,
including the expenses of any special audits, agreed-upon procedures or "cold
comfort" letters required by or incident to such performance and compliance, but
excluding fees and expenses of counsel to the underwriters (other than fees and
expenses set forth in clause (ii) above) or the Holders and underwriting
discounts and commissions and out-of-pocket expenses incurred by the Holders and
transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.

        "Registration Statement" shall mean any registration statement of any
Issuer that covers any of the Exchange Securities or Registrable Securities
pursuant to the provisions of this Agreement and all amendments and supplements
to any such Registration Statement, including post-effective amendments, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

        "SEC" shall mean the Securities and Exchange Commission.

        "Securities" shall have the meaning set forth in the preamble.

        "Shelf Registration" shall mean a registration effected pursuant to
Section 2(b) hereof.

        "Shelf Registration Statement" shall mean a "shelf" registration
statement of the Issuers pursuant to the provisions of Section 2(b) of this
Agreement which covers at effectiveness all of the Registrable Securities (other
than Registrable Securities the Holders of which have not complied with its
obligations under Section 2(f) of this Agreement or have elected not to have
their Registrable Securities included in the Shelf Registration Statement) on an
appropriate form under Rule 415 under the 1933 Act, or any similar rule that may
be adopted by the SEC, and all amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.

        "TIA" shall have the meaning set forth in Section 3(l) hereof.

        "Trustee" shall mean the trustee with respect to the Securities under
the Indenture.

3

--------------------------------------------------------------------------------




        "Underwriters" shall have the meaning set forth in Section 3 hereof.

        "Underwritten Offering" shall mean a registration in which Registrable
Securities are sold to an Underwriter for reoffering to the public.

        2.    Registration Under the 1933 Act.    

        (a)   To the extent not prohibited by any applicable law or applicable
interpretation of the Staff of the SEC, the Issuers shall file an Exchange Offer
Registration Statement covering the offer by the Issuers to the Holders to
exchange all of the Registrable Securities for Exchange Securities in a like
aggregate principal amount and to use their commercially reasonable efforts to
cause the Exchange Offer Registration Statement to be declared effective by
April 28, 2006 (the "Effectiveness Target Date") and to have such Registration
Statement remain effective until the closing of the Exchange Offer. The Issuers
shall commence the Exchange Offer as promptly as practicable after the Exchange
Offer Registration Statement has been declared effective by the SEC and use
their commercially reasonable efforts to have the Exchange Offer consummated not
later than 45 days after the earlier of the date on which the Exchange Offer
Registration Statement is declared effective and the Effectiveness Target Date
(such 45-day period being the "Exchange Period").

        The Issuers shall commence the Exchange Offer by mailing the related
exchange offer Prospectus and accompanying documents to each Holder stating, in
addition to such other disclosures as are required by applicable law:

(i)that the Exchange Offer is being made pursuant to this Registration Rights
Agreement and that all Registrable Securities validly tendered will be accepted
for exchange;

(ii)the date of acceptance for exchange (which shall be a period of at least 20
business days (or longer if required by applicable law) from the date such
notice is mailed (the "Exchange Date");

(iii)that any Registrable Security not tendered by a Holder who was eligible to
participate in the Exchange Offer will remain outstanding and continue to accrue
interest, but will not retain any rights under this Registration Rights
Agreement;

(iv)that Holders electing to have a Registrable Security exchanged pursuant to
the Exchange Offer will be required to surrender such Registrable Security,
together with the enclosed letters of transmittal, to the institution and at the
address (located in the Borough of Manhattan, The City of New York) specified in
the notice prior to the close of business on the Exchange Date; and

(v)that Holders will be entitled to withdraw their election, not later than the
close of business, New York City time, on the Exchange Date, by sending to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) specified in the notice, a facsimile transmission or letter setting
forth the name of such Holder, the principal amount of Registrable Securities
delivered for exchange and a statement that such Holder is withdrawing his
election to have such Securities exchanged.

        As soon as practicable after the Exchange Date, the Issuers shall:

(vi)accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

(vii)deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Issuers and issue, and cause the Trustee to promptly authenticate and mail to
each Holder, an Exchange Security equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder; provided that,
in the case of any Registrable Securities held in global form by a depositary,

4

--------------------------------------------------------------------------------



authentication and delivery to such depositary of one or more Exchange
Securities in global form in an equivalent principal amount thereto for the
account of such Holders in accordance with the Indenture shall satisfy such
authentication and delivery requirement.

        Each Holder (including, without limitation, each Participating
Broker-Dealer (as defined)) who participates in the Exchange Offer will be
required to represent to the Issuers, in writing (which may be contained in the
applicable letter of transmittal) that: (1) any Exchange Securities acquired in
exchange for Registrable Securities tendered are being acquired in the ordinary
course of business of the Person receiving such Exchange Securities, whether or
not such recipient is a Holder of Registrable Securities, (2) neither such
Holder nor, to the actual knowledge of such Holder, any other Person receiving
Exchange Securities from such Holder has an arrangement or understanding with
any Person to participate in the distribution of the Exchange Securities in
violation of the provisions of the 1933 Act, (3) the Holder is not an Affiliate
of any Issuer or, if it is an Affiliate, it will comply with the registration
and prospectus delivery requirements of the 1933 Act to the extent applicable,
(4) if such Holder is not a Participating Broker-Dealer, that it has not engaged
in, and does not intend to engage in, the distribution of Exchange Securities,
(5) if such Holder is a Participating Broker-Dealer, such Holder acquired the
Registrable Securities as a result of market-making activities or other trading
activities, it will deliver a prospectus in connection with any resale of the
Exchange Securities and that it will comply with the applicable provisions of
the 1933 Act with respect to resale of any Exchange Securities and (6) such
Holder has full power and authority to transfer the Registrable Securities in
exchange for the Exchange Securities.

        The Issuers shall comply with the applicable requirements of the 1933
Act, the 1934 Act and other applicable laws and regulations in connection with
the Exchange Offer. The Exchange Offer shall not be subject to any conditions,
other than (1) that the Exchange Offer does not violate applicable law or any
applicable interpretation of the Staff of the SEC, (2) that no action or
proceeding shall have been instituted or threatened in any court or by any
governmental agency with respect to the Exchange Offer and no material adverse
development shall have occurred with respect to any Issuer, (3) that all
governmental approvals shall have been obtained that the Issuers deem necessary
for the consummation of the Exchange Offer, (4) that the conditions precedent to
the Issuers' obligations under this Agreement shall have been fulfilled and
(5) such other conditions as shall be deemed necessary or appropriate by the
Issuers in their reasonable judgment.

        (b)   In the event that (i) the Issuers determine that the Exchange
Offer Registration provided for in Section 2(a) above is not available or may
not be consummated as soon as practicable after the Exchange Date because it
would violate applicable law or the applicable interpretations of the Staff of
the SEC, (ii) the Exchange Offer Registration Statement is not declared
effective by the Effectiveness Target Date, (iii) any Holder of Securities
notifies the Issuers after the commencement of the Exchange Offer that due to a
change in applicable law or SEC policy it is not entitled to participate in the
Exchange Offer, or (iv) if any Holder that participates in the Exchange Offer
(and tenders its Registrable Securities prior to the expiration thereof), does
not receive Exchange Securities on the date of the exchange that may be sold
without restriction under state and federal securities laws (other than due
solely to the status of such Holder as an Affiliate of any of the Issuers or as
a Participating Broker-Dealer), the Issuers shall cause to be filed as soon as
practicable a Shelf Registration Statement providing for the sale by the Holders
of all of the Registrable Securities and shall use their commercially reasonable
efforts to have such Shelf Registration Statement declared effective by the SEC.
In the event the Issuers are required to file a Shelf Registration Statement
solely as a result of the matters referred to in clause (iii) of the preceding
sentence, the Issuers shall file and use their commercially reasonable efforts
to have declared effective by the SEC both an Exchange Offer Registration
Statement pursuant to Section 2(a) with respect to all Registrable Securities
and a Shelf Registration Statement (which may be a combined Registration
Statement with the Exchange Offer Registration Statement) with respect to offers
and sales of Registrable Securities held by such other

5

--------------------------------------------------------------------------------




Holders after completion of the Exchange Offer. The Issuers agree, except as set
forth herein, to use their commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective until the date that is two years
after the Closing Date (or such shorter periods as may hereafter be referred to
in Rule 144(k) under the Securities Act (or similar successor rule)) with
respect to the Registrable Securities or such shorter period that will terminate
when all of the Registrable Securities covered by the Shelf Registration
Statement have been sold pursuant to the Shelf Registration Statement. The
Issuers further agree to supplement or amend the Shelf Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by the Issuers for such Shelf Registration Statement or
by the 1933 Act or by any other rules and regulations thereunder for shelf
registration or if reasonably requested by a Holder with respect to information
relating to such Holder, and to use their commercially reasonable efforts to
cause any such amendment to become effective and such Shelf Registration
Statement to become usable as soon as thereafter practicable. The Issuers agree
to furnish to the Holders of Registrable Securities, upon request, copies of any
such supplement or amendment promptly after its being used or filed with the
SEC. Notwithstanding the foregoing, the Issuers shall not be required to file
more than one post-effective amendment to the Shelf Registration Statement in
any fiscal quarter, such timing to be determined in the reasonable discretion of
the Issuer, to add one or more Holders to the "Selling Securityholders" table of
the Shelf Registration Statement or to update any information in such table.
Notwithstanding anything to the contrary contained herein, if any exchange offer
is consummated after the Exchange Date, any obligations of the Issuer arising as
a result of clauses (ii) and (iii) above shall terminate and such exchange offer
shall be deemed an Exchange Offer pursuant to Section 2(a) hereof.

        (c)   The Issuers shall pay all Registration Expenses in connection with
the registration pursuant to Section 2(a) or Section 2(b). Each Holder shall pay
all underwriting discounts and commissions and transfer taxes, if any, relating
to the registration of such Holder's Registrable Securities pursuant to the
Exchange Offer Registration Statement or the Shelf Registration Statement.

        (d)   An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof or a Shelf Registration Statement pursuant to Section 2(b) hereof will
not be deemed to have become effective unless it has been declared effective by
the SEC; provided, however, that, if, after it has been declared effective, the
offering of Registrable Securities pursuant to a Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Registration Statement
will be deemed not to be effective during the period of such interference until
the offering of Registrable Securities pursuant to such Registration Statement
may legally resume. As provided for in the Indenture, the annual interest rate
on the Securities will be increased (the "Additional Interest") under the
following condition:

        subject to Sections 2(f) and 2(g) if (A) the Issuers have not exchanged
Exchange Securities for all Securities validly tendered in accordance with the
terms of the Exchange Offer on or prior to the end of the Exchange Period (and
the Shelf Registration Statement has not been declared effective), (B) the
Exchange Offer Registration Statement or, if applicable, the Shelf Registration
Statement has not been declared effective by the SEC on or prior to the
Effectiveness Target Date or (C) if applicable, the Shelf Registration Statement
is filed and declared effective but shall thereafter cease to be effective or
usable (1) as a result of an order suspending the effectiveness of the Shelf
Registration Statement or otherwise (2) if related to the events or
circumstances set forth in Section 2(g) below, for more than 60 days (whether or
not consecutive) in any twelve month period (each such event referred to in
clauses (A) through (C), a "Registration Default"), then Additional Interest
shall accrue on the principal amount of the Registrable Securities at a rate of
0.25% per annum commencing (x) at the end of the Exchange Period, in the case of
(A) above, (y) on the Effectiveness Target Date in the case of (B) above, or
(z) on the day such Shelf Registration Statement ceases to be effective in the
case of (C)(1) above or the 61st day the Prospectus ceases to be usable for
resales in the case of (C)(2) above, and such Additional Interest

6

--------------------------------------------------------------------------------



rate shall continue to, but excluding, the earlier of (1) the date on which all
Registration Defaults have been cured or (2) the date that is two years after
the Closing Date (or such shorter period as may hereafter be referenced to in
Rule 144(k) under the Securities Act (or similar successor rule)) (it being
understood and agreed that, notwithstanding any provision to the contrary, so
long as any Securities not registered under an Exchange Offer Registration
Statement by the Effectiveness Target Date or validly tendered on or prior to
the end of the Exchange Period, (y) have been provided the opportunity to be
tendered in an Exchange Offer that closes after the Exchange Period or (z) are
then covered by an effective Shelf Registration Statement, no Additional
Interest shall accrue on such Securities);

provided, however, that upon the exchange of Exchange Securities for all
Securities tendered (in the case of clause (A) above), upon the earlier of
(1) effectiveness of the Shelf Registration Statement (in the case of clause (B)
above) and (2) the exchange of Exchange Securities for all securities tendered
in an Exchange Offer (in the case of Clause (B) above) or upon the effectiveness
of the Shelf Registration Statement which had ceased to remain effective (in the
case of clause (C) above), Additional Interest on the Securities as a result of
such clause (or the relevant subclause thereof), as the case may be, shall cease
to accrue; provided, further, however, that in the case of clauses (B) and
(C) above, it is expressly understood that Additional Interest should be payable
only with respect to the Registrable Securities so requested to be registered
pursuant to Section 2(b)(iii) hereof; and provided, further, however, that if a
Registration Default under clause (C) above occurs because of the filing of a
post-effective amendment to such Registration Statement to incorporate annual
audited financial information with respect to the Issuers or to add Holders to
the "Selling Securityholders" table (or to update any information in such table)
where such post-effective amendment is not yet effective and needs to be
declared effective to permit Holders to use the related Prospectus, it is
expressly understood that Additional Interest shall be payable only from and
after the date such Registration Default continues for at least 30 days.

        Notwithstanding the foregoing, (1) the amount of Additional Interest
payable shall not increase because more than one Registration Default has
occurred and is pending and (2) a Holder of Registrable Securities or Exchange
Securities who is not entitled to the benefits of the Shelf Registration
Statement (i.e., such Holder has not elected to include information) shall not
be entitled to Additional Interest with respect to a Registration Default that
pertains to the Shelf Registration Statement.

        (e)   Without limiting the remedies available to the Holders, the
Issuers acknowledge that any failure by the Issuers to comply with their
obligations under Section 2(a) and Section 2 (b) hereof may result in material
irreparable injury to the Holders for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of any such failure, any Holder may obtain such relief as may
be required to specifically enforce the Issuers' obligations under Section 2(a)
and Section 2(b) hereof.

        (f)    No Holder of Registrable Securities may include any of its
Registrable Securities in any Shelf Registration unless and until such Holder
furnishes to the Issuers, in writing within 15 days after receipt of a request
therefor, the information with respect to such Holder specified in
Regulation S-K under the 1933 Act and any other applicable rules, regulations or
policies of the SEC for use in connection with any Shelf Registration or
Prospectus included therein, on a form to be provided by the Issuers. Each
selling Holder agrees to furnish promptly to the Issuers additional information
to be disclosed so that the information previously furnished to the Issuers by
such Holder does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. No Holder of Registrable Securities shall be
entitled to Additional Interest pursuant to Section 2(d) hereof unless and until
such Holder shall have provided all such information.

7

--------------------------------------------------------------------------------



        (g)   The Issuers may delay the filing or the effectiveness of an
Exchange Offer Registration Statement or a Shelf Registration Statement
(including any post-effective amendment thereto) for a period of up to 30 days
during any 90 day period if (i) there occur material events or developments with
respect to the Issuers that would need to be described in such Registration
Statement or the related Prospectus, and the effectiveness of such Registration
Statement is reasonably required to be suspended while such Registration
Statement and related Prospectus are amended or supplemented to reflect such
events or developments, (ii) there occur material events or developments with
respect to the Issuers or any of their Affiliates, the disclosure of which the
Issuers determine in good faith would have a material adverse effect on the
business, operations or prospects of the Issuers, or (iii) the Issuers do not
wish to disclose publicly a pending material business transaction that has not
yet been publicly disclosed; provided, however, that any delay period with
respect to Registration Defaults arising under this Section 2(g) will not alter
the obligations of the Issuers to pay Additional Interest with respect to a
Registration Default subject to the limitations and exceptions set forth in
Section 2(d) above.

        (h)   Additional Interest due on the Securities pursuant to Section 2(d)
hereof will be payable in cash semiannually in arrears on the same interest
payment dates as the Securities, commencing with the first interest payment date
occurring after any such Additional Interest commences to accrue.

        3.    Registration Procedures.    

        In connection with the obligations of the Issuers with respect to the
Registration Statements pursuant to Section 2(a) and Section 2(b) hereof, the
Issuers shall:

        (a)   prepare and file with the SEC a Registration Statement on the
appropriate form under the 1933 Act, which form (x) shall be selected by the
Issuers and (y) shall, in the case of a Shelf Registration, be available for the
sale of the Registrable Securities by the selling Holders thereof and (z) shall
comply as to form in all material respects with the requirements of the
applicable form and include all financial statements required by the SEC to be
filed therewith, and use their commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective in accordance
with Section 2 hereof;

        (b)   prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period and, except for such
periods as to which such action is not required pursuant to Section 2(g) hereof,
cause each Prospectus to be supplemented by any prospectus supplement required
by applicable law and, as so supplemented, to be filed pursuant to Rule 424
under the 1933 Act; to keep each Prospectus current during the period described
under Section 4(3) and Rule 174 under the 1933 Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;

        (c)   in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to counsel for the Holders and to each Underwriter of an
Underwritten Offering of Registrable Securities, if any, without charge, as many
copies of each Prospectus, including each preliminary Prospectus, and any
amendment or supplement thereto and such other documents as such Holder or
Underwriter may reasonably request, in order to facilitate the public sale or
other disposition of the Registrable Securities; and, except for the periods set
forth in Section 2(g) herein, the Issuers consent to the use of such Prospectus
and any amendment or supplement thereto in accordance with applicable law by
each of the selling Holders of Registrable Securities and any such Underwriters
in connection with the offering and sale of the Registrable Securities covered
by and in the manner described in such Prospectus or any amendment or supplement
thereto in accordance with applicable law;

8

--------------------------------------------------------------------------------






        (d)   use their commercially reasonable efforts to register or qualify
the Registrable Securities under all applicable state securities or "blue sky"
laws of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the SEC, to cooperate
with such Holders in connection with any filings required to be made with the
New York Stock Exchange and the National Association of Securities Dealers, Inc.
and do any and all other acts and things which may be reasonably necessary or
advisable to enable such Holder to consummate the disposition in each such
jurisdiction of such Registrable Securities owned by such Holder; provided,
however, that no Issuer shall be required to (i) qualify as a foreign
corporation or as a dealer in securities in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (ii) file any
general consent to service of process or (iii) subject itself to taxation in any
such jurisdiction if it is not so subject;

        (e)   in the case of a Shelf Registration, notify each Holder of
Registrable Securities and counsel for the Holders promptly and, if requested by
any such Holder or counsel, confirm such advice in writing (i) when a
Registration Statement has become effective and when any post-effective
amendment thereto has been filed and becomes effective, (ii) of any request by
the SEC or any state securities authority for amendments and supplements to a
Registration Statement and Prospectus or for additional information after the
Registration Statement has become effective, (iii) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
(iv) if, between the effective date of a Registration Statement and the closing
of any sale of Registrable Securities covered thereby, the representations and
warranties of the Issuers contained in any underwriting agreement, securities
sales agreement or other similar agreement, if any, relating to the offering
cease to be true and correct in all material respects or if the Issuers receive
any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (v) of the happening of any event during the period
a Shelf Registration Statement is effective which makes any statement made in
such Registration Statement or the related Prospectus untrue in any material
respect or which requires the making of any changes in such Registration
Statement or Prospectus in order to make the statements therein not misleading
and (vi) of any determination by the Issuers that a post-effective amendment to
a Registration Statement (other than an amendment that does nothing more
substantive than add one or more Holders to the "Selling Securityholders" table
of such Registration Statement or to update any information set forth in such
table) would be appropriate except, in the case of clauses (iv), (v) and (vi),
with respect to any event, development or transaction permitted to be kept
confidential under Section 2(g) hereof, the Issuers shall not be required to
describe such event, development or transaction in the written notice provided;

        (f)    make commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of a Registration Statement as promptly
as practicable and provide reasonably prompt notice to each Holder of the
withdrawal of any such order;

        (g)   in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without
documents incorporated therein by reference or exhibits thereto, unless
requested);

        (h)   in the case of a Shelf Registration, cooperate with the selling
Holders of Registrable Securities to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends and enable such Registrable Securities to be in
such denominations (consistent with the provisions of the Indenture) and
registered in

9

--------------------------------------------------------------------------------






such names as the selling Holders may reasonably request at least one business
day prior to the closing of any sale of Registrable Securities;

        (i)    in the case of a Shelf Registration, upon the occurrence of any
event contemplated by Section 3(e)(v) hereof, as promptly as practicable prepare
and file with the SEC a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; the Issuers agree to notify the Holders to
suspend use of the Prospectus as promptly as practicable after the occurrence of
such an event, and the Holders hereby agree to suspend use of the Prospectus
until the Issuers have amended or supplemented the Prospectus to correct such
misstatement or omission and expressly agree to maintain the information
contained in such notice confidential (except that such information may be
disclosed to its counsel) until it has been publicly disclosed by the Issuers;
notwithstanding the foregoing, the Issuers shall not be required to amend or
supplement a Registration Statement, any related Prospectus or any document
incorporated or deemed to be incorporated therein by reference if (i) an event
occurs and is continuing as a result of which the Shelf Registration, any
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, would, in the Issuers' good faith judgment, contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein not misleading (with respect to such a
Prospectus only, in the light of the circumstances under which they were made),
and (ii) (a) the Issuers determine in their good faith judgment that the
disclosure of such event at such time would have a material adverse effect on
the business, operations or prospects of the Issuers, or (b) the disclosure
otherwise relates to a pending material business transaction that has not yet
been publicly disclosed;

        (j)    in the case of a Shelf Registration Statement, a reasonable time
prior to the filing of any Registration Statement, any Prospectus, any amendment
to a Registration Statement or amendment or supplement to a Prospectus, provide
copies of such document to, the Holders and their counsel and make such of the
representatives of the Issuers as shall be reasonably requested by the Holders
or their counsel available for discussion of such document, and shall not at any
time file or make any amendment to the Registration Statement, any Prospectus or
any amendment of or supplement to a Registration Statement or a Prospectus, of
which the Holders and their counsel shall not have previously been advised and
furnished a copy or to which the Holders or their counsel shall reasonably
object on a timely basis, except for any Registration Statement or amendment
thereto or related Prospectus or supplement thereto (a copy of which has been
previously furnished as provided in the preceding sentence) which counsel to the
Issuers has advised the Issuers in writing is required to be filed in order to
comply with applicable law; provided, however, that the foregoing procedures
shall be coordinated on behalf of the Holders by a representative designated by
the majority in aggregate principal amount of the Holders selling Registrable
Securities;

        (k)   obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement;

        (l)    cause the Indenture to be qualified under the Trust Indenture Act
of 1939, as amended (the "TIA"), in connection with the registration of the
Exchange Securities or Registrable Securities, as the case may be, cooperate
with the Trustee and the Holders to effect such changes to the Indenture as may
be required for the Indenture to be so qualified in accordance with the terms of
the TIA and execute, and use their commercially reasonable efforts to cause the
Trustee to execute, all documents as may be required to effect such changes and
all other forms and

10

--------------------------------------------------------------------------------






documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;

        (m)  in the case of an Underwritten Offering pursuant to a Shelf
Registration, make available for inspection upon written request by a
representative of the Holders of the Registrable Securities, any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and attorneys and accountants designated by the Holders, at reasonable times and
in a reasonable manner, all pertinent financial and other records, pertinent
documents and properties of the Issuers as shall be reasonably necessary to
enable them to exercise any applicable due diligence responsibilities, and cause
the respective officers, directors and employees of the Issuers to supply all
information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with their due diligence responsibilities
under a Shelf Registration Statement; provided that records and information that
the Issuers determine in good faith to be confidential and so notifies such
representative, Underwriter, attorney or accountant are confidential shall not
be disclosed to any such representative, Underwriter, attorney or accountant
unless (i) the disclosure of such information is necessary to avoid or correct a
material misstatement or material omission in an effective Registration
Statement or Prospectus, (ii) the release of such information is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction or
(iii) the information has been made generally available to the public other than
by any of such persons or an Affiliate of any such persons, provided that if any
such information has been disclosed to any such representative, Underwriter,
attorney or accountant, prior notice shall be provided as soon as practicable to
the Issuers of the potential disclosure of any information by such person under
the circumstances described in clause (i) or (ii) of this sentence in order to
permit the Issuers to obtain a protective order; provided further, that if such
records and information are determined to be confidential, the Issuers shall
(a) provide summaries of such information to counsel for such Underwriter or
(b) provide other means as reasonably requested by the Underwriter to enable
such Underwriter to satisfy its due diligence requirements without compromising
the confidentiality of such information;

        (n)   if reasonably requested by any Holder of Registrable Securities
covered by a Registration Statement, (i) subject to Section 2(b) of this
Agreement, promptly incorporate in a Prospectus supplement or post-effective
amendment such information with respect to such Holder as such Holder reasonably
requests to be included therein and (ii) subject to Section 2(b) of this
Agreement, make all required filings of such Prospectus supplement or such
post-effective amendment as soon as the Issuers have received notification of
the matters to be incorporated in such filing; and

        (o)   in the case of an Underwritten Offering pursuant to a Shelf
Registration, enter into such customary agreements and take all such other
actions in connection therewith (including those requested by the Holders of a
majority of the Registrable Securities being sold) in order to expedite or
facilitate the disposition of such Registrable Securities and in such
connection, (i) to the extent possible, make such representations and warranties
to any Underwriters of such Registrable Securities with respect to the business
of either of the Issuers and their subsidiaries, the Registration Statement,
Prospectus and documents incorporated by reference or deemed incorporated by
reference, if any, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings and confirm the same
in writing if and when requested, (ii) obtain opinions of counsel to the Issuers
(which counsel and opinions, in form, scope and substance, shall be reasonably
satisfactory to such Underwriters and their respective counsel) addressed to
each Underwriter of Registrable Securities, covering the matters customarily
covered in opinions requested in underwritten offerings, (iii) obtain "cold
comfort" letters from the independent certified public accountants of the
Issuers (and, if necessary, any other certified public accountant of any
subsidiary of the Issuers, or of any business acquired by

11

--------------------------------------------------------------------------------






any of the Issuers for which financial statements and financial data are or are
required to be included in the Registration Statement) addressed to each
Underwriter of Registrable Securities, such letters to be in customary form and
covering matters of the type customarily covered in "cold comfort" letters in
connection with underwritten offerings, (iv) if an underwriting agreement is
entered into, include in such underwriting agreement indemnification provisions
and procedures no less favorable to the selling Holders and underwriters, if
any, than those set forth in Section 5 hereof (or such other provisions and
procedures acceptable to Holders of a majority in aggregate principal amount of
Registrable Securities covered by such Registration Statement and the
underwriters (if any), and (v) deliver such documents and certificates as may be
reasonably requested by the Underwriters, and which are customarily delivered in
underwritten offerings, to evidence the continued validity of the
representations and warranties of the Issuers made pursuant to clause (i) above
and to evidence compliance with any customary conditions contained in an
underwriting agreement.

        In the case of a Shelf Registration Statement, the Issuers may require
each Holder of Registrable Securities to furnish to the Issuers such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Issuers may from time to time reasonably request
in writing. The Issuers may exclude from such registration the Registrable
Securities of any seller so long as such seller fails to furnish such
information within a reasonable time after receiving such request. Each seller
as to which any Shelf Registration is being effected agrees to furnish promptly
to the Issuers all information required to be disclosed in order to make the
information previously furnished to the Issuers by such seller not materially
misleading.

        In the case of a Shelf Registration Statement or if Participating
Broker-Dealers who have notified the Issuers that they will be utilizing the
Prospectus contained in the Exchange Offer Registration Statement as provided in
this Section 3(o) are seeking to sell Exchange Securities and are required to
deliver Prospectuses, each Holder agrees that, upon receipt of any notice from
the Issuers of the happening of any event of the kind described in
Section 3(e)(v) hereof, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to a Registration Statement until such Holder's
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 3(i) hereof, and, if so directed by the Issuers, such Holder will
deliver to the Issuers (at their expense) all copies in its possession, other
than permanent file copies then in such Holder's possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice. If the Issuers shall give any such notice to suspend the disposition of
Registrable Securities pursuant to a Registration Statement, the Issuers shall
extend the period during which the Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date when the Holders shall have received copies of the supplemented or amended
Prospectus necessary to resume such dispositions.

        The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers (the "Underwriters") that will
administer the offering will be selected by the Majority Holders of the
Registrable Securities included in such offering.

        4.    Participation of Broker-Dealers in Exchange Offer.    

        (a)   The Staff of the SEC has taken the position that any broker-dealer
that receives Exchange Securities for its own account in the Exchange Offer in
exchange for Securities that were acquired by such broker-dealer as a result of
market-making or other trading activities (a "Participating Broker-Dealer"), may
be deemed to be an "underwriter" within the meaning of the 1933 Act and must
deliver a prospectus meeting the requirements of the 1933 Act in connection with
any resale of such Exchange Securities.

12

--------------------------------------------------------------------------------



        The Issuers understand that it is the Staff's position that if the
Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers to satisfy their prospectus delivery obligation under the 1933
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the 1933 Act.

        (b)   In light of the above, notwithstanding the other provisions of
this Agreement, the Issuers agree that the provisions of this Agreement as they
relate to a Shelf Registration shall also apply to an Exchange Offer
Registration to the extent, and with such reasonable modifications thereto as
may be, reasonably requested by one or more Participating Broker-Dealers as
provided in clause (ii) below, in order to expedite or facilitate the
disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above;
provided that:

          (i)  the Issuers shall not be required to keep the Exchange Offer
Registration Statement effective, as would otherwise be contemplated by
Section 2(b) for a period exceeding 90 days after the date on which such
Exchange Offer Registration Statement is declared effective (as such period may
be extended pursuant to the penultimate paragraph of Section 3 of this Agreement
as applied to such Exchange Offer Registration Statement);

         (ii)  the Issuers shall not be required to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement, as would
otherwise be contemplated by Section 3(i), for a period exceeding 90 days after
the date on which such Exchange Offer Registration Statement is declared
effective (as such period may be extended pursuant to the penultimate paragraph
of Section 3 of this Agreement as applied to such Exchange Offer Registration
Statement) and Participating Broker-Dealers shall not be authorized by the
Issuers to deliver and shall not deliver such Prospectus after such period in
connection with the resales contemplated by this Section 4; and

        (iii)  the application of the Shelf Registration procedures set forth in
Section 3 of this Agreement to an Exchange Offer Registration, to the extent not
required by the positions of the Staff of the SEC or the 1933 Act and the rules
and regulations thereunder, will be in conformity with the reasonable request in
writing to the Issuers by one or more broker-dealers who certify to the Issuers
in writing that they anticipate that they will be Participating Broker-Dealers;
and provided, further, that, in connection with such application of the Shelf
Registration procedures set forth in Section 3 to an Exchange Offer
Registration, the Issuers shall be obligated (x) to deal only with the
Broker-Dealer Representatives and (y) to pay the fees and expenses of only one
counsel representing the Participating Broker-Dealers.

        5.    Indemnification and Contribution.    

        (a)   Each of the Issuers, jointly and severally, hereby agree to
indemnify and hold harmless each Holder of Registrable Securities and each
Participating Broker-Dealer selling Exchange Securities during the applicable
period, and each Person, if any, who controls such Person or its affiliates
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
(each, a "Participant") from and against any and all losses, claims, damages,
liabilities or expenses (whether direct or indirect, in contract, tort or
otherwise) whatsoever, as incurred (including the cost of any investigation or
preparation) arising out of or based upon:

          (i)  any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement (or any amendment thereto) or
Prospectus (as amended or supplemented if any of the Issuers shall have
furnished any amendments or supplements thereto) or any preliminary prospectus;
or

13

--------------------------------------------------------------------------------



         (ii)  the omission or alleged omission to state, in any Registration
Statement (or any amendment thereto) or Prospectus (as amended or supplemented
if any of the Issuers shall have furnished any amendments or supplements
thereto) or any preliminary prospectus or any other document or any amendment or
supplement thereto, a material fact necessary to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading;

provided, however, the Issuers will not be liable in any such case to the extent
that any such loss, claim, damage, liability or expense arises out of or is
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in any Registration Statement (or any amendment thereto)
or Prospectus (as amended or supplemented if any of the Issuers shall have
furnished any amendments or supplements thereto) or any preliminary prospectus
or any amendment or supplement thereto of a material fact necessary in order to
make the statements made therein, in the light of the circumstances under with
they were made, not misleading, if in any case such statement or omission
relates to such Participant and was made in reliance upon and in conformity with
information furnished in writing to the Issuers by such Participant expressly
for use therein. The indemnity provided for in this Section 5 will be in
addition to any liability that the Issuers may otherwise have to the indemnified
parties. No Issuer shall be liable under this Section 5 for any settlement of
any claim or action effected without its prior written consent, which shall not
be unreasonably withheld. No Participant shall, without the prior written
consent of an Issuer, effect any settlement or compromise of any pending or
threatened proceeding in respect of which such Issuer is or could have been a
party, or indemnity could have been sought hereunder by such Issuer, unless such
settlement (A) includes an unconditional release of such Issuer, from all
liability in any way related to or arising out of such litigation or proceeding
and (B) does not impose any actual or potential liability or any other
obligation upon any Issuer and does not contain any factual or legal admission
of fault, culpability or a failure to act by or with respect to any Issuer.

        Each Participant, severally and not jointly, agrees to hold the Issuers
harmless and to indemnify the Issuers (including any of their respective
affiliated companies and any director, officer, agent or employee of the Issuers
or any such affiliated company) and any director, officer, or other person
controlling (within the meaning of Section 15 of the 1933 Act or Section 20(a)
of the 1934 Act) the Issuers (including any of the Issuers' affiliated
companies) from and against any and all losses, claims, damages, liabilities or
expenses (whether direct or indirect, in contract, tort or otherwise)
whatsoever, as incurred (including the cost of any investigation and
preparation) arising out of or based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
Prospectus, any amendment or supplement thereto, or any preliminary prospectus,
or (ii) the omission or the alleged omission to state therein a material fact
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission relates to such Participant and was made in
reliance upon and in conformity with information furnished in writing by such
Participant, expressly for use therein. The indemnity provided for in this
Section 5 will be in addition to any liability that the Participants may
otherwise have to the indemnified parties. The Participants shall not be liable
under this Section 5 for any settlement of any claim or action effected without
their consent, which shall not be unreasonably withheld. The Issuers shall not,
without the prior written consent of such Participant, effect any settlement or
compromise of any pending or threatened proceeding in respect of which such
Participant is or could have been a party, or indemnity could have been sought
hereunder by such Participant, unless such settlement (A) includes an
unconditional release of such Participant, from all liability in any way related
to or arising out of such litigation or proceeding and (B) does not impose any
actual or potential liability or any other obligation upon any such Participant
and does not contain any factual or legal admission of fault, culpability or a
failure to act by or with respect to any such Participant.

14

--------------------------------------------------------------------------------




        If a claim is made against any indemnified party as to which such
indemnified party may seek indemnity under this Section 5, such indemnified
person shall notify the indemnifying party promptly after any written assertion
of such claim threatening to institute an action or proceeding with respect
thereto and shall notify the indemnifying party promptly of any action commenced
against such indemnified party within a reasonable time after such indemnified
party shall have been served with a summons or other first legal process giving
information as to the nature and basis of the claim. Failure to so notify the
indemnifying party shall not, however, relieve the indemnifying party from any
liability which it may have on account of the indemnity under this Section 5,
except to the extent such failure results in the forfeiture by the indemnifying
party of material rights and defenses. The indemnifying party shall have the
right to assume the defense of any such litigation or proceeding, including the
engagement of counsel reasonably satisfactory to the indemnified party. In any
such litigation or proceeding the defense of which the indemnifying party shall
have so assumed, any indemnified party shall have the right to participate in
such litigation or proceeding and to retain its own counsel, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
unless (i) the indemnifying party shall have failed promptly to assume the
defense thereof and employ counsel as provided above, or (ii) counsel to the
indemnified party reasonably determines that representation of such indemnified
party by the indemnifying party's counsel would present the indemnifying party's
counsel with a conflict of interest. It is understood that the indemnifying
party shall not, in connection with any litigation or proceeding or related
litigation or proceeding in the same jurisdiction, be liable under this
Agreement for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such separate firm shall
be designated by the indemnified party.

        To the extent the indemnity provided for in the foregoing paragraphs of
this Section 5 is for any reason held unenforceable although otherwise
applicable in accordance with its terms with respect to an indemnified party in
respect of any losses, claims, damages, liabilities or expenses referred to
therein, then the indemnifying party agrees to contribute to the amount paid or
payable by such indemnified person as a result of such losses, claims, damages,
liabilities or expenses (i) in such proportion as is appropriate to reflect the
relative benefits received by the indemnifying party, on the one hand, and by
such indemnified party, on the other, from the offering of the Securities or
(ii) if the allocation provided by the foregoing clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing clause (i), but also the relative
fault of the indemnifying party, on the one hand, and of such indemnified party,
on the other, in connection with the statements, actions or omissions which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The relative benefits received by
the Issuers, on the one hand, and by such Participant, on the other, shall be
deemed in the same proportion as the total proceeds from the offering (before
deducting expenses) of the Securities received by the Issuers bear to the total
net profit received by such Participant in connection with the sale of the
Securities. Relative fault shall be determined by reference to, among other
things, whether any alleged untrue statement or omission or any other alleged
conduct relates to information provided by the Issuers or other conduct by the
Issuers (or their employees or other agents), on the one hand, or by such
Participants, on the other hand.

        The parties agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the first sentence of the previous paragraph.
Notwithstanding any other provision of the previous paragraph, no Participant
shall be obligated to make contributions hereunder that in the aggregate exceed
the total net profit received by such Participant in connection with the sale of
the Securities, less the aggregate amount of any damages that such Participant
has otherwise been required to pay by reason of the untrue or alleged untrue
statements or the omissions or alleged omissions to state a material fact, and
no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of 1933 Act) shall be entitled to

15

--------------------------------------------------------------------------------




contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls a Participant within the meaning of Section 15 of 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as the
Participants, and each director of any Issuer, each officer of any Issuer and
each person, if any, who controls any Issuer within the meaning of Section 15 of
1933 Act or Section 20 of the 1934 Act, shall have the same rights to
contribution as the Issuers.

        6.    Miscellaneous.    

        (a)    No Inconsistent Agreements.    The Issuers have not entered into,
and on or after the date of this Agreement will not enter into, any agreement
which is inconsistent with the rights granted to the Holders of Registrable
Securities in this Agreement or otherwise conflicts with the provisions hereof.
The rights granted to the Holders hereunder do not in any way conflict with and
are not inconsistent with the rights granted to the holders of the Issuers'
other issued and outstanding securities under any such agreements.

        (b)    Amendments and Waivers.    The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Issuers have obtained the written consent of Holders
of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided, however, that no amendment, modification,
supplement, waiver or consent to any departure from the provisions of Section 5
hereof shall be effective as against any Holder of Registrable Securities unless
consented to in writing by such Holder. Notwithstanding the foregoing, (i) a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Holders of Registrable Securities
whose securities are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect, impair, limit or compromise the rights
of other Holders of Registrable Securities may be given by Holders of at least a
majority in aggregate principal amount of Registrable Securities being sold
pursuant to such Registration Statement, (ii) this Agreement may be amended,
without the consent of any Holder of Registrable Securities, by written
agreement signed by the Issuers and the Initial Purchasers, to cure any
ambiguity, correct or supplement any provision of this Agreement that may be
inconsistent with any other provision of this Agreement or to make any other
provisions with respect to matters or questions arising under this Agreement
which shall not be inconsistent with other provisions of this Agreement,
(iii) this Agreement may be amended, modified or supplemented, and waivers and
consents to departures from the provisions hereof may be given, by written
agreement signed by the Issuers and the Initial Purchasers to the extent that
any such amendment, modification, supplement, waiver or consent is, in their
reasonable judgment, necessary or appropriate to comply with applicable law
(including any interpretation of the Staff of the SEC) or any change therein and
(iv) to the extent any provision of this Agreement relates to an Initial
Purchaser, such provision may be amended, modified or supplemented, and waivers
or consents to departures from such provisions may be given, by written
agreement signed by such Initial Purchaser and the Issuers.

        (c)    Notices.    All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telex, telecopier, or any courier guaranteeing overnight
delivery (i) if to a Holder, at the most current address given by such Holder to
the Issuers by means of a notice given in accordance with the provisions of this
Section 6(c); (ii) if to the Issuers, initially at the Issuers' address set
forth in the Indenture and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 6(c); and (iii) if to
the Trustee, initially at the Trustee's address set forth in the Indenture and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c).

        All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five business
days after being deposited in the mail, postage

16

--------------------------------------------------------------------------------




prepaid, if mailed; when answered back, if telexed; when receipt is
acknowledged, if telecopied; and on the next business day if timely delivered to
an air courier guaranteeing overnight delivery.

        Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

        (d)    Successors and Assigns.    This Agreement shall inure to the
benefit of and be binding upon the successors, assigns and transferees of each
of the parties, including, without limitation and without the need for an
express assignment, subsequent Holders; provided that nothing herein shall be
deemed to permit any assignment, transfer or other disposition of Registrable
Securities in violation of the terms of the Indenture. If any transferee of any
Holder shall acquire Registrable Securities, in any manner, whether by operation
of law or otherwise, such Registrable Securities shall be held subject to all of
the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Trustee (in its
capacity as Trustee under the Indenture or acting on behalf of the Holders
pursuant to this Agreement) shall have no liability or obligation to either
(i) the Issuers with respect to any failure by a Holder to comply with, or any
breach by any Holder of, any of the obligations of such Holder under this
Agreement or (ii) any Holder with respect to any failure by the Issuers to
comply with, or any breach by the Issuers of, any of the obligations of the
Issuers under this Agreement.

        (e)    Entire Agreement.    This Agreement contains the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes and replaces all other prior agreements, written or oral, among the
parties hereto with respect to the subject matter hereof.

        (f)    Third Party Beneficiary.    The Holders shall be third party
beneficiaries to the agreements made hereunder between the Issuers, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of Holders hereunder.

        (g)    Counterparts.    This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

        (h)    Headings.    The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

        (i)    Governing Law.    The internal laws of the State of New York
shall govern the enforceability and validity of this Agreement, the construction
of its terms and the interpretation of the rights and duties of the parties
hereto without giving effect to conflicts of laws, rules or principles.

        (j)    Severability.    In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

17

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.


 
 
QWEST COMMUNICATIONS INTERNATIONAL INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
QWEST SERVICES CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
QWEST CAPITAL FUNDING, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
DEUTSCHE BANK SECURITIES INC.
BANC OF AMERICA SECURITIES LLC
UBS SECURITIES LLC
 
 
By:
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
 
DEUTSCHE BANK SECURITIES INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:

18

--------------------------------------------------------------------------------


